DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 06/06/2018.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 01/27/2022, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 06/06/2018 as modified by the amendment filed on xxx.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Regarding Claim 20, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Written Description Provides Adequate Structure and Algorithms
Regarding Claim 20, the written description provides adequate structure for the calculating and performing means. See for example, Applicant’s specification (PGPub. 2019/0377984) at [0027; 0126-0129] disclosing a ‘processor’ as the means for calculating a first statistical data signature, a second statistical data signature, a suitability score, and for performing an action. Further, the writes description discloses algorithms for performing these steps. See for example, Applicant’s specification (PGPub. 2019/0377984) at [0090-0091; 0096-0103] disclosing various models and equations and examples for implementing the claimed ‘means for’ steps.
Claim 20. An apparatus comprising: 
means for calculating a first statistical data signature for a training data set of a machine learning system using one or more predefined statistical algorithms, the training data set used to generate a machine learning model; 
means for calculating a second statistical data signature for an inference data set of the machine learning system using the one or more predefined statistical algorithms, the inference data set analyzed using the machine learning model; 
means for calculating a suitability score describing the suitability of the training data set to the inference data set as a function of the first and the second statistical data signatures; and 
means for performing an action related to the machine learning system in response to the suitability score satisfying an unsuitability threshold.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system/apparatus, and computer readable medium for detecting suitability of machine learning models for datasets.
Claim 1 recites [a] A method comprising: calculating a first statistical data signature for a training data set of a machine learning system using one or more predefined statistical algorithms, the training data set used to generate a machine learning model; calculating a second statistical data signature for an inference data set of the machine learning system using the one or more predefined statistical algorithms, the inference data set analyzed using the machine learning model; calculating a suitability score describing the suitability of the training data set to the inference data set as a function of the first and the second statistical data signatures; and performing an action related to the machine learning system in response to the suitability score satisfying an unsuitability threshold.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 15-19 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-14 and 20 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method comprising:

No additional elements are positively claimed.
calculating a first statistical data signature for a training data set of a machine learning system using one or more predefined statistical algorithms, the training data set used to generate a machine learning model;
This limitation includes the step(s) of: calculating a first statistical data signature for a training data set of a machine learning system using one or more predefined statistical algorithms, the training data set used to generate a machine learning model. 
No additional elements are positively claimed.
This limitation is directed to making a calculation in order to facilitate detecting suitability of machine learning models for datasets which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
calculating a second statistical data signature for an inference data set of the machine learning system using the one or more predefined statistical algorithms, the inference data set analyzed using the machine learning model;
This limitation includes the step(s) of: calculating a second statistical data signature for an inference data set of the machine learning system using the one or more predefined statistical algorithms, the inference data set analyzed using the machine learning model. 
No additional elements are positively claimed.
This limitation is directed to making a calculation in order to facilitate detecting suitability of machine learning models for datasets which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
calculating a suitability score describing the suitability of the training data set to the inference data set as a function of the first and the second statistical data signatures; and
This limitation includes the step(s) of: calculating a suitability score describing the suitability of the training data set to the inference data set as a function of the first and the second statistical data signatures. 
No additional elements are positively claimed.
This limitation is directed to making a calculation in order to facilitate detecting suitability of machine learning models for datasets which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
performing an action related to the machine learning system in response to the suitability score satisfying an unsuitability threshold.
This limitation includes the step(s) of: performing an action related to the machine learning system in response to the suitability score satisfying an unsuitability threshold. 
No additional elements are positively claimed.
This limitation is directed to performing an action in order to facilitate detecting suitability of machine learning models for datasets which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The method and apparatus claims recite NO additional elements. 
Further, any generic computing components could perform the claimed calculationa. However, since no computer components are positively claimed the claimed invention is interpreted as capable of being entirely performed mentally and thus an abstract idea. Further, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning any computer because no computer or structure is positively claimed. There is no technological problem that the claimed invention solves. Finally, there are no additional elements claimed which may integrate the abstract idea into a practical application. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements relating to computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to perform a calculation using known data. Applicant’s Specification (PGPub. 2019/0377984 [0027 – general purpose computer]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the general computing components disclosed in the specification, but, not claimed are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the disclosed components merely calculate and communicate data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/apparatus claims 1 and 20 also contains the identified abstract ideas, and do NOT positively claim any computer or structural components (i.e., additional elements), and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-14 and 16-19 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims calculating a statistical data signature, a suitability score, and performing an action. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming a machine learning system, but not the machine, to facilitate and/or automate functions which used to be commonly performed by a realtor.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from detecting suitability of machine learning models for datasets. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 101 – software per se
Claims 1-14 are rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter. Claim 1 is an apparatus/system claim and while the preamble recites an apparatus comprising… the body of claim 1 does not disclose any structural features. Rather, the body of claim 1 is interpreted as purely software for performing the following steps: 
a training evaluation module configured to calculate a first statistical data signature for a training data set of a machine learning system using one or more predefined statistical algorithms, the training data set used to generate a machine learning model; 
an inference evaluation module configured to calculate a second statistical data signature for an inference data set of the machine learning system using the one or more predefined statistical algorithms, the inference data set analyzed using the machine learning model; 
a score module configured to calculate a suitability score describing the suitability of the training data set to the inference data set as a function of the first and the second statistical data signatures; and 
an action module configured to perform an action related to the machine learning system in response to the suitability score satisfying an unsuitability threshold.
Further, Applicant’s specification (US PGPub. 2019/037798 [0018]) discloses that aspects of the invention may take the form of an entirely software embodiment. Therefore, claims 1-14 are rejected under 35 U.S.C. 101 because it is directed to software which is not a statutory class of invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Maughan, et al. 2017/0372232; in view of Rajkumar et al. 2020/0311616.
Claim 1. Maughan, et al. 2017/0372232 teaches An apparatus comprising: a training evaluation module (Maughan, et al. 2017/0372232 [0005 – operations include creating a machine learning model including one or more learned functions based on modified training data] Computer program products are presented for data quality detection and compensation for machine learning. In various embodiments, a computer program product includes a computer readable storage medium storing computer usable program code executable to perform operations. In one embodiment, operations include electronically identifying one or more data quality issues in machine learning training data. In a certain embodiment, operations include modifying training data by performing one or more corrective actions in response to one or more data quality issues. In a further embodiment, operations include creating a machine learning model including one or more learned functions based on modified training data.) configured to calculate a first statistical data signature for a training data set of a machine learning system using one or more predefined statistical algorithms (Maughan, et al. 2017/0372232 [0032 – statistical modeling and predictive analytics] Predictive analytics is the study of past performance, or patterns, found in historical and transactional data to identify behavior and trends in future events. This may be accomplished using a variety of techniques including statistical modeling, machine learning, data mining, or the like. [0044 – training data] The quality analysis module 202, in one embodiment, is configured to electronically identify one or more data quality issues in machine learning training data. In various embodiments, machine learning training data may include any data (e.g., from data sources 104) used directly or indirectly (e.g., after modifications or corrective actions) as the basis for a machine learning model. In certain embodiments, training data (or modified training data) may be divided into subsets including a training set and a holdout set, and the predictive analytics module 206 may build learned functions for a machine learning model based on the training set, and test the accuracy of the learned functions against the holdout set. In various embodiments, training data may include historical data, statistics, big data, customer data, marketing data, computer system logs, computer application logs, data networking logs, or other data from a data source 104 or client, used by the predictive analytics module 206 to build, initialize, train, and/or test a machine learning model. In one embodiment, training data may comprise labeled data. In a further embodiment, training data may comprise unlabeled data (e.g., for semi-supervised learning or the like). [0059 – predefined rules] In one embodiment, the corrective action module 204 determines the one or more corrective actions based on a quality level selected by a user. In various embodiments, a quality level may refer to an option selected by a user that indicates a preference regarding corrective actions. In certain embodiment, a quality level may indicate a user preference without specifying particular corrective actions, and the corrective action module 204 may select the corrective actions to perform based on the quality level. For example, the corrective action module 204, in one embodiment, may provide a user with a plurality of tiered quality level options (e.g., conservative, moderate, and aggressive; low, medium, and high; minimum and maximum; or the like) from which the user may select one, and the corrective action module 204 may determine which corrective actions to apply based on the selected quality level (e.g., based on one or more predefined rules, based on an analysis of the associated data set, based on previously received feedback from the user and/or from the predictive analytics module 206, or the like). [0068 - algorithms] In one embodiment, the predictive analytics module 206 may create a machine learning model using a model algorithm type based on the one or more data quality issues identified by the quality analysis module 202. In certain embodiments, different types of machine learning model algorithms may respond differently to different types of data quality issues, and the predictive analytics module 206 may select one or more algorithms for building a machine learning model that are compatible with the data quality issues, that reduce the need for the corrective action module 204 to apply corrective actions, or the like. The predictive analytics module 206 may exclude one or more model algorithm types based on the data quality issues or the processed data. For example, the predictive analytics module 206 may exclude deep learning algorithms for data with many rare dummy variables, rare categorical values, or the like. [0075-0085] [0075] The quality analysis module 202, in one embodiment, may detect one or more categorical cardinality errors or problems, and the corrective action module 204 may perform and/or recommend one or more corrective actions. High-cardinality features may cause certain types of models to fail to perform (e.g., to not build or to not be as accurate). In addition, if certain categorical values are extremely rare, they may not add value to a feature vector. Therefore, the quality analysis module 202, in one embodiment, may provide a user with a “score” and highlight categorical features that have high cardinality, highlight features with only one unique value which may be useless in predictive modeling, or the like. In one embodiment, the quality analysis module 202 may compare cardinality of a feature to a threshold, and determine that a data quality issue exists if the cardinality violates a threshold (e.g., if the cardinality is too high, or too low). The corrective action module 204 may automatically fix those feature vectors, may recommend one or more corrective actions, or the like.[0076] For example, the corrective action module 204 may adjust a score and/or perform or recommend a corrective action in response to detecting a feature with one or more of high cardinality, uncommon values below a certain frequency, uncommon values below a certain percentage of the feature vector, only one unique value, or the like. The corrective action module 204 may take or recommend a corrective action excluding a detected feature, reducing the cardinality of a detected feature (e.g., including only N unique values by creating an “other” category and/or imputing, keeping only the most common values or those that are the most predictive, or the like), keeping only values that occur with a given frequency, keeping only values that occur a given percentage of the time, encoding the categorical as a numeric value (e.g., randomly, alphabetically, based on the distribution of the label in other observations with and without that feature value with added random noise, or the like), binning common features together (e.g., features with similar feature values; features with similar feature content such as “Nurse,” “nurse,” and “Registered Nurse”; features with similar meaning such as “lawyer” and “attorney”; feature values that are within observations that are otherwise similar such as those that fit within the same cluster or the like), and/or performing another corrective action based on one or more detected categorical problems such as cardinality.[0077] The quality analysis module 202, in one embodiment, may process data to detect one or more of positive and/or negative infinity. Positive and negative infinite values, in certain embodiments, may cause problems in modeling. The quality analysis module 202 may provide a score by feature and/or by dataset comprising or based on a percentage and/or number of infinite values. The corrective action module 204, in various embodiments, may perform and/or recommend performance of replacing infinite values with high or low non-infinite values, treating an infinite value as missing, excluding a feature vector with one or more infinite values.[0078] The quality analysis module 202, in one embodiment, may process data to detect features with a high proportion of missing values. The quality analysis module 202 may provide a feature vector with a score based on missing values (e.g. 15% missing, another percent missing, or the like). A high percentage of missing values, in certain embodiments, may represent a problem with a data extraction process and/or changes in data encoding over time, so the quality analysis module 202 may notify a user so that such problems and/or changes may be corrected. The corrective action module 204, in various embodiments, may perform and/or recommend a corrective action comprising excluding a feature vector in response to a number of missing values for the feature vector satisfying a threshold, imputing one or more missing values, or the like.[0079] The quality analysis module 202, in one embodiment, may process data to detect zero variance, near zero variance, or the like and perform and/or recommend one or more associated corrective actions. The quality analysis module 202, in certain embodiments, may determine and provide a variance score, flagging features with little or no variance, or the like, for a corrective action. For example, the corrective action module 204 may perform and/or recommend a corrective action comprising excluding a feature with variance that fails to satisfy a threshold (e.g., with variance below a threshold, or the like).[0080] In one embodiment, the quality analysis module 202 processes data to detect a balance/distribution of label/target/dependent variables, missing values in label/target/dependent variables, or the like. The quality analysis module 202, in certain embodiments, may detect an unbalanced label, and the corrective action module 204 may provide one or more associated recommendations and/or warnings, take an associated corrective action, or the like. Providing a user with a recommendation and/or warning, in one embodiment, may allow the user to reconsider the problem they are trying to solve, re-evaluate the chosen label, or the like. In regression problems, an unusual distribution may present problems and the quality analysis module 202 may notify a user accordingly. In addition, missing values in a label/target/dependent variable, in one embodiment, may not be used in supervised learning. The quality analysis module 202 may alert a user of the problem (e.g., and/or how many of the values are missing), and the corrective action module 204 may allow the user to exclude those observations for training, to use semi-supervised learning, or the like. The user may also realize that there is a problem with the data extract and fix that and re-upload, or the like. The corrective action module 204, in various embodiments, may perform a corrective action comprising weighting the classes, sampling to increase the balance, transforming a numeric distribution or recommend excluding unusual values, or the like.[0081] The quality analysis module 202, in one embodiment, may process data to detect an unusual distribution in numeric features. The quality analysis module 202 may score numeric features based on how “normal” their distribution is, how well the feature fits a common distribution, or the like. The corrective action module 204, in various embodiments, may perform and/or recommend one or more transformations of data (e.g. Box-Cox, or the like) in response to detecting an unusual distribution in numeric features.[0082] In one embodiment, the quality analysis module 202 may process data to detect one or more outliers in numeric features. For example, the quality analysis module 202 may score numeric features based on out-of-range outliers or unusual values and may flag the features for a recommended and/or performed corrective action. The corrective action module 204, in various embodiments, may recommend and/or perform a corrective action comprising excluding a feature, treating outliers as missing values, replacing outliers with imputed values, excluding an observation, or the like.[0083] The quality analysis module 202, in certain embodiments, may process data to detect and flag “ringers” or other feature vectors that were accidentally included by a user and appear to “give away” or otherwise indicate the answer (e.g., features that won't normally be available at predict time). For example, a ringer may comprise one or more features and/or feature values that are not actually known at predict time, but may accidentally have been included in training data that is extracted after an outcome is known. For example, a design matrix assembled to predict loan defaults at application time may accidentally include a count of missed payments or a sum of payments to date on each loan, or the like. The quality analysis module 202 may flag one or more features identified as ringers for user evaluation (e.g., confirmation that those features belong in the dataset), for an automatic corrective action, or the like. The corrective action module 204, in various embodiments, may take and/or recommend a corrective action for an identified ringer, such as excluding a feature, removing (e.g., treat as missing, imputing, or the like) one or more values within a feature, or the like.[0084] In one embodiment, the quality analysis module 202 may process data to detect multicollinearity and/or duplicate feature vectors, and the corrective action module 204 may take and/or recommend an associated corrective action, such as excluding an identified feature. For example, sometimes two or more feature vectors may be created that are identical or almost identical. The quality analysis module 202 may flag such features and give them a similarity score. The corrective action module 204 may take and/or recommend a corrective action such as excluding one or more multicollinear and/or duplicate feature vectors.[0085] The quality analysis module 202, in certain embodiments, may process data to detect one or more unusual and/or unexpected values (e.g., data types) within a feature vector, and the corrective action module 204 may perform and/or recommend an associated corrective action. For example, sometimes data encoding may change over time. Further, one or more observations may have “shifted” due to the inclusion of an extra delimiter, or the like. This may cause an unusual value to appear in a feature vector (e.g., a categorical string in a feature vector that is almost exclusively numeric, or the like). The quality analysis module 202 may identify and score features for unexpected value types, and perform and/or recommend one or more corrective actions, such as excluding a feature, treating the unexpected values as missing, replacing the unexpected values with imputed values, or the like.), the training data set used to generate a machine learning model (Maughan, et al. 2017/0372232 [0004 - a predictive analytics module creates a machine learning model that includes one or more learned functions based on modified training data] Apparatuses are presented for data quality detection and compensation for machine learning. In one embodiment, a quality analysis module electronically identifies one or more data quality issues in machine learning training data. In a certain embodiment, a corrective action module modifies training data by performing one or more corrective actions in response to one or more data quality issues. In a further embodiment, a predictive analytics module creates a machine learning model that includes one or more learned functions based on modified training data.); an inference evaluation module configured to calculate a second statistical data signature for an inference data set of the machine learning system (Maughan, et al. 2017/0372232 [0093] The quality analysis module 202, in certain embodiments, may perform a statistical analysis of one or more inputs and/or outputs (e.g., results) to determine drift. For example, the quality analysis module 202 may compare a statistical distribution of outcomes from a machine learning model generated by the predictive analytics module 206 to a statistical distribution of initialization data (e.g., training data, testing data, or the like). The quality analysis module 202 may compare outcomes from the predictive analytics apparatus 102 (e.g., machine learning predictions based on workload data) to outcomes identified in the evaluation metadata described below, in order to determine whether drift has occurred (e.g., an anomaly in the results, a ratio change in classifications, a shift in values of the results, or the like).) using the one or more predefined statistical algorithms (Maughan, et al. 2017/0372232 [0086-0089]), the inference data set analyzed using the machine learning model (Maughan, et al. 2017/0372232 [0068 - different types of machine learning model algorithms may respond differently to different types of data quality issues, and the predictive analytics module 206 may select one or more algorithms for building a machine learning model that are compatible with the data quality issues, that reduce the need for the corrective action module 204 to apply corrective actions] In one embodiment, the predictive analytics module 206 may create a machine learning model using a model algorithm type based on the one or more data quality issues identified by the quality analysis module 202. In certain embodiments, different types of machine learning model algorithms may respond differently to different types of data quality issues, and the predictive analytics module 206 may select one or more algorithms for building a machine learning model that are compatible with the data quality issues, that reduce the need for the corrective action module 204 to apply corrective actions, or the like. The predictive analytics module 206 may exclude one or more model algorithm types based on the data quality issues or the processed data. For example, the predictive analytics module 206 may exclude deep learning algorithms for data with many rare dummy variables, rare categorical values, or the like.); a score module configured to calculate a suitability score describing the suitability of the training data set to the inference data set as a function of the first and the second statistical data signatures (Maughan, et al. 2017/0372232 [0039 - learned functions suitability] By generating a large number of learned functions, without regard to the effectiveness of the generated learned functions, without prior knowledge of the generated learned functions suitability, or the like, and evaluating the generated learned functions, in certain embodiments, the predictive analytics apparatus 102 may provide machine learning models that are customized and finely tuned for data from a specific client, without excessive intervention or fine-tuning. The predictive analytics apparatus 102, in a further embodiment, may generate and evaluate a large number of learned functions using parallel computing on multiple processors, such as a massively parallel processing (MPP) system or the like. [0062 - functions] A learned function may comprise a compiled code, a script, text, a data structure, a file, a function, or the like. In certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or the like. In another embodiment, certain learned functions may accept instances of one or more features as input, and provide a subset of the instances, a subset of the one or more features, or the like as an output. In a further embodiment, certain learned functions may receive the output or result of one or more other learned functions as input, such as a Bayes classifier, a Boltzmann machine, or the like. [0079 – scoring features] The quality analysis module 202, in one embodiment, may process data to detect zero variance, near zero variance, or the like and perform and/or recommend one or more associated corrective actions. The quality analysis module 202, in certain embodiments, may determine and provide a variance score, flagging features with little or no variance, or the like, for a corrective action. For example, the corrective action module 204 may perform and/or recommend a corrective action comprising excluding a feature with variance that fails to satisfy a threshold (e.g., with variance below a threshold, or the like). [0111 – scoring features] In various embodiments, a model-readiness score may be or include a score for the training data, a score for a feature of the training data, a score for a dependent variable, a score for a potential data quality issue, and/or the like. Various scores discussed above for different data quality issues may be presented to a user by the model-readiness module. In certain embodiments, a model-readiness score may be a “ready” or “not ready” classification, a numeric score indicating a potential severity of a data quality issue, a score for an individual feature, or a particular type or category of data quality issues, a sum of scores for individual features or categories, and average of scores for individual features or categories, or the like. The model-readiness module 302, in one embodiment, may present a “scorecard” or other summary of multiple scores for training data or workload data (e.g., an overall score; sub-scores for different features, different data sets, different identified problem or error types; or the like). Many types of possible model-readiness scores will be clear in view of this disclosure. In various embodiments, presenting one or more model-readiness score to a user may allow a user to provide input to the corrective action module 204 to select corrective actions based on the model-readiness score(s). For example, in certain embodiments, scaled or weighted model-readiness scores may indicate data quality issues for which corrective actions will have a greater effect or a lesser effect. [0075-0089]); and an action module configured to perform an action related to the machine learning system in response to the suitability score satisfying an unsuitability threshold (Maughan, et al. 2017/0372232 [0051 - Threshold][0050 - action][0052 - the corrective action module 204 may perform a corrective action that omits a feature from training data and workload data, but a prediction or other machine learning result may be returned to a user with the internally-omitted feature] The corrective action module 204, in one embodiment, is configured to modify the training data by performing one or more corrective actions in response to the one or more data quality issues identified by the quality analysis module 202. In one embodiment, a corrective action may refer to any “fix,” correction, or other modification of a machine learning dataset (e.g., training data and/or workload data) in response to a data quality issue. In certain embodiments, a corrective action module 204 may modify training data in-place by performing corrective actions that change features, observations, or data values in the existing training data, or may create a separate dataset of modified training data. In further embodiments, the corrective action module 204 may log or track a correspondence between unmodified and modified data, so that the modified data is used internally by the predictive analytics apparatus, but so that results (e.g., predictions) are returned to a user or client with unmodified data. For example, in one embodiment, the corrective action module 204 may perform a corrective action that omits a feature from training data and workload data, but a prediction or other machine learning result may be returned to a user with the internally-omitted feature.).
Maughan, et al. 2017/0372232 may not expressly teach the “training evaluation module” features, however, Rajkumar et al. 2020/0311616 teaches a training evaluation module (Rajkumar et al. 2020/0311616 [0204 - system tests the quality of the machine learning model 506 in a training module 902 and an evaluation/testing module] The system tests the quality of the machine learning model 506 in a training module 902 and an evaluation/testing module 904. The system tests the machine learning model 506's quality by providing data from datasets 406 to the machine learning model 506 stored on the server system 112 and in response, assessing the output of the machine learning model 506.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Maughan, et al. 2017/0372232 to include the training evaluation module features as taught by Rajkumar et al. 2020/0311616. One of ordinary skill in the art would have been motivated to do so in order to implement machine learning techniques which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 15. A method comprising: calculating a first statistical data signature for a training data set of a machine learning system using one or more predefined statistical algorithms, the training data set used to generate a machine learning model; calculating a second statistical data signature for an inference data set of the machine learning system using the one or more predefined statistical algorithms, the inference data set analyzed using the machine learning model; calculating a suitability score describing the suitability of the training data set to the inference data set as a function of the first and the second statistical data signatures; and performing an action related to the machine learning system in response to the suitability score satisfying an unsuitability threshold.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim 20. An apparatus comprising: means for calculating a first statistical data signature for a training data set of a machine learning system using one or more predefined statistical algorithms, the training data set used to generate a machine learning model; means for calculating a second statistical data signature for an inference data set of the machine learning system using the one or more predefined statistical algorithms, the inference data set analyzed using the machine learning model; means for calculating a suitability score describing the suitability of the training data set to the inference data set as a function of the first and the second statistical data signatures; and means for performing an action related to the machine learning system in response to the suitability score satisfying an unsuitability threshold.
Claim 20, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 


Claim 2. Maughan, et al. 2017/0372232 further teaches The apparatus of claim 1, wherein one or more of the training data set and the inference data set comprise feature data sets that are free of labels (Maughan, et al. 2017/0372232 [0044 – unlabeled data interpreted as data sets that are free of labels] The quality analysis module 202, in one embodiment, is configured to electronically identify one or more data quality issues in machine learning training data. In various embodiments, machine learning training data may include any data (e.g., from data sources 104) used directly or indirectly (e.g., after modifications or corrective actions) as the basis for a machine learning model. In certain embodiments, training data (or modified training data) may be divided into subsets including a training set and a holdout set, and the predictive analytics module 206 may build learned functions for a machine learning model based on the training set, and test the accuracy of the learned functions against the holdout set. In various embodiments, training data may include historical data, statistics, big data, customer data, marketing data, computer system logs, computer application logs, data networking logs, or other data from a data source 104 or client, used by the predictive analytics module 206 to build, initialize, train, and/or test a machine learning model. In one embodiment, training data may comprise labeled data. In a further embodiment, training data may comprise unlabeled data (e.g., for semi-supervised learning or the like).).
Claim 16. The method of claim 15, wherein one or more of the training data set and the inference data set comprise feature data sets that are free of labels.
Claim 16, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claim 3. Maughan, et al. 2017/0372232 further teaches The apparatus of claim 1, wherein the score module calculates the suitability score on a per-feature basis based on the training data set and the inference data set (Maughan, et al. 2017/0372232 [0047-0050] [0111 – feature scores interpreted as suitability score] In various embodiments, a model-readiness score may be or include a score for the training data, a score for a feature of the training data, a score for a dependent variable, a score for a potential data quality issue, and/or the like. Various scores discussed above for different data quality issues may be presented to a user by the model-readiness module. In certain embodiments, a model-readiness score may be a “ready” or “not ready” classification, a numeric score indicating a potential severity of a data quality issue, a score for an individual feature, or a particular type or category of data quality issues, a sum of scores for individual features or categories, and average of scores for individual features or categories, or the like. The model-readiness module 302, in one embodiment, may present a “scorecard” or other summary of multiple scores for training data or workload data (e.g., an overall score; sub-scores for different features, different data sets, different identified problem or error types; or the like). Many types of possible model-readiness scores will be clear in view of this disclosure. In various embodiments, presenting one or more model-readiness score to a user may allow a user to provide input to the corrective action module 204 to select corrective actions based on the model-readiness score(s). For example, in certain embodiments, scaled or weighted model-readiness scores may indicate data quality issues for which corrective actions will have a greater effect or a lesser effect.).

Claim 4. Maughan, et al. 2017/0372232 further teaches The apparatus of claim 3, wherein: the training evaluation module is further configured to: determine a probability distribution (Maughan, et al. 2017/0372232 [0081 - distribution] The quality analysis module 202, in one embodiment, may process data to detect an unusual distribution in numeric features. The quality analysis module 202 may score numeric features based on how “normal” their distribution is, how well the feature fits a common distribution, or the like. The corrective action module 204, in various embodiments, may perform and/or recommend one or more transformations of data (e.g. Box-Cox, or the like) in response to detecting an unusual distribution in numeric features.) of the training data set by assigning the values for a feature of the training data set to different groups (Maughan, et al. 2017/0372232 [0049 – feature and values] In certain embodiments, however, data quality issues may affect various features such as independent or dependent variables. Thus, in various embodiments, the quality analysis module 202, may electronically identify one or more data quality issues in machine learning training data. A data quality issue may refer to any problem, or potential problem, that could affect the performance of the predictive analytics module 206 in creating or executing a machine learning model. Certain types of data quality issues may cause the predictive analytics module 206 to fail to build a machine learning model, to build an inaccurate machine learning model (e.g., due to overfitting, or the like). For example, a feature that includes only unique values (e.g., a different value for every observation), or that includes only one unique value (e.g., the same value for every observation, is not useful for predicting values of other features. Attempting to incorporate such a feature in the design matrix for a machine learning model may result in a failed or inaccurate model. In certain embodiments, data quality issues may increase compute time, or memory use for building or executing a machine learning model. In various embodiments, data quality issues may cause problems with generalization. For example, a machine learning model trained on data with data quality issues may perform better on a holdout set from the training data than on workload data, and may even need to be retrained with a fixed dataset. [0076 – feature values] For example, the corrective action module 204 may adjust a score and/or perform or recommend a corrective action in response to detecting a feature with one or more of high cardinality, uncommon values below a certain frequency, uncommon values below a certain percentage of the feature vector, only one unique value, or the like. The corrective action module 204 may take or recommend a corrective action excluding a detected feature, reducing the cardinality of a detected feature (e.g., including only N unique values by creating an “other” category and/or imputing, keeping only the most common values or those that are the most predictive, or the like), keeping only values that occur with a given frequency, keeping only values that occur a given percentage of the time, encoding the categorical as a numeric value (e.g., randomly, alphabetically, based on the distribution of the label in other observations with and without that feature value with added random noise, or the like), binning common features together (e.g., features with similar feature values; features with similar feature content such as “Nurse,” “nurse,” and “Registered Nurse”; features with similar meaning such as “lawyer” and “attorney”; feature values that are within observations that are otherwise similar such as those that fit within the same cluster or the like), and/or performing another corrective action based on one or more detected categorical problems such as cardinality.); determine probabilities for each of the groups of the training data set, the probabilities indicating a likelihood of a value being in the training data set; and calculate an average training probability score (Maughan, et al. 2017/0372232 [0111 – scoring features] In various embodiments, a model-readiness score may be or include a score for the training data, a score for a feature of the training data, a score for a dependent variable, a score for a potential data quality issue, and/or the like. Various scores discussed above for different data quality issues may be presented to a user by the model-readiness module. In certain embodiments, a model-readiness score may be a “ready” or “not ready” classification, a numeric score indicating a potential severity of a data quality issue, a score for an individual feature, or a particular type or category of data quality issues, a sum of scores for individual features or categories, and average of scores for individual features or categories, or the like. The model-readiness module 302, in one embodiment, may present a “scorecard” or other summary of multiple scores for training data or workload data (e.g., an overall score; sub-scores for different features, different data sets, different identified problem or error types; or the like). Many types of possible model-readiness scores will be clear in view of this disclosure. In various embodiments, presenting one or more model-readiness score to a user may allow a user to provide input to the corrective action module 204 to select corrective actions based on the model-readiness score(s). For example, in certain embodiments, scaled or weighted model-readiness scores may indicate data quality issues for which corrective actions will have a greater effect or a lesser effect.) for the training data set as a function of the probabilities for the groups (Maughan, et al. 2017/0372232 [0038 - functions] The predictive analytics apparatus 102, in certain embodiments, generates machine learning models or other predictive ensembles for the clients, with little or no input from a data scientist or other expert, by generating a large number of learned functions from multiple different classes, evaluating, combining, and/or extending the learned functions, synthesizing selected learned functions, and organizing the synthesized learned functions into a machine learning model or other predictive ensemble. The predictive analytics apparatus 102, in one embodiment, services analysis requests for the clients using the generated machine learning models, or other predictive ensembles, to produce predictions. [0039] By generating a large number of learned functions, without regard to the effectiveness of the generated learned functions, without prior knowledge of the generated learned functions suitability, or the like, and evaluating the generated learned functions, in certain embodiments, the predictive analytics apparatus 102 may provide machine learning models that are customized and finely tuned for data from a specific client, without excessive intervention or fine-tuning. The predictive analytics apparatus 102, in a further embodiment, may generate and evaluate a large number of learned functions using parallel computing on multiple processors, such as a massively parallel processing (MPP) system or the like.); the inference evaluation module is further configured to: determine a probability distribution of the inference data set by assigning the values for a feature of the training data set to different groups that correspond to the groups of the training data set (Maughan, et al. 2017/0372232 [0081 - distribution] The quality analysis module 202, in one embodiment, may process data to detect an unusual distribution in numeric features. The quality analysis module 202 may score numeric features based on how “normal” their distribution is, how well the feature fits a common distribution, or the like. The corrective action module 204, in various embodiments, may perform and/or recommend one or more transformations of data (e.g. Box-Cox, or the like) in response to detecting an unusual distribution in numeric features.); determine probabilities for each of the groups of the inference data set, the probabilities indicating a likelihood of a value of the inference data set being in the training data set; and calculate an average inference probability score based on the probability distribution of the inference data set; and the score module is further configured to calculate the suitability score by normalizing the average inference probability score as a function of the average training probability score (Maughan, et al. 2017/0372232 [0044; 0111]).

Claim 17. The method of claim 15, further comprising: calculating the suitability score on a per-feature bases by: determining a probability distribution of the training data set by assigning the values for a feature of the training data set to different groups; determining probabilities for each of the groups of the training data set, the probabilities indicating a likelihood of a value being in the training data set; calculating an average training probability score for the training data set as a function of the probabilities for the groups; determining a probability distribution of the inference data set by assigning the values for a feature of the training data set to different groups that correspond to the groups of the training data set; determining probabilities for each of the groups of the inference data set, the probabilities indicating a likelihood of a value of the inference data set being in the training data set; calculating an average inference probability score based on the probability distribution of the inference data set; and calculating the suitability score by normalizing the average inference probability score as a function of the average training probability score.
Claim 17, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Claim 5. Maughan, et al. 2017/0372232 further teaches The apparatus of claim 1, wherein the score module calculates the suitability score across a plurality of features of the training data set and the inference data set (Maughan, et al. 2017/0372232 [0111]).

Claim 8. Maughan, et al. 2017/0372232 further teaches The apparatus of claim 1, wherein the inference data set is analyzed using a deep learning machine learning pipeline that comprises a plurality of learning layers, the inference data set selected from a learning layer of the plurality of learning layers that occurs previous to the final learning layer (Maughan, et al. 2017/0372232 [0068]).

Claim 10. Maughan, et al. 2017/0372232 further teaches The apparatus of claim 1, wherein the action that the action module performs comprises changing the machine learning model to a different machine learning model that is more suitable for the inference data set based on the suitability score (Maughan, et al. 2017/0372232 [0055-0056; 0060]).

Claim 11. Maughan, et al. 2017/0372232 further teaches The apparatus of claim 1, wherein the action that the action module performs comprises retraining the machine learning model on a different training data set until the suitability score satisfies a suitability threshold (Maughan, et al. 2017/0372232 [0055-0056]).

Claim 12. Maughan, et al. 2017/0372232 further teaches The apparatus of claim 1, wherein the action that the action module performs comprises sending one or more of an alert, message, and notification that indicates the training data set is unsuitable for the inference data set (Maughan, et al. 2017/0372232 [0055; 0077-0078; 0111]).

Claim 13. Maughan, et al. 2017/0372232 further teaches The apparatus of claim 1, wherein the action that the action module performs comprises generating one or more labels for the features of the inference data set (Maughan, et al. 2017/0372232 [0089]).

Claim 14. Maughan, et al. 2017/0372232 further teaches The apparatus of claim 1, wherein the machine learning system comprises a plurality of interconnected training and inference pipelines, the suitability score calculated in real-time and on an ongoing basis during machine learning processing to determine the suitability of the training set data to the inference data set at a particular pipeline (Maughan, et al. 2017/0372232 [0118; fig. 5]).





Allowable Subject Matter
Claims 6, 7, 9, 18, 19 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6. The apparatus of claim 5, wherein the training and inference data sets comprise continuous feature data, and: the training evaluation module is further configured to: generate a Gaussian mixture model as a function of the training data set; determine a likelihood distribution of the training data set based on the generated Gaussian mixture model; and calculate an average training likelihood score based on the likelihood distribution of the training data set; the inference evaluation module is further configured to: determine a likelihood distribution of the inference data set based on the generated Gaussian mixture model; and calculate an average inference probability score based on the likelihood distribution of the inference data set; and the score module is further configured to calculate the suitability score by normalizing the average inference likelihood score as a function of the average training likelihood score (Maughan, et al. 2017/0372232 []).
Claim 18. The method of claim 15, further comprising: calculating the suitability score across a plurality of features of continuous feature data of the training data set and the inference data set by: generating a Gaussian mixture model as a function of the training data set; determining a likelihood distribution of the training data set based on the generated Gaussian mixture model; calculating an average training likelihood score based on the likelihood distribution of the training data set; determining a likelihood distribution of the inference data set based on the generated Gaussian mixture model; calculating an average inference likelihood score based on the likelihood distribution of the inference data set; and calculating the suitability score by normalizing the average inference likelihood score as a function of the average training likelihood score.
Claim 7. The apparatus of claim 5, wherein the training and inference data sets comprise one or more of categorical and binary feature data (Maughan, et al. 2017/0372232 [0111]), and: the training evaluation module is further configured to: generate a non-random forest of trees (non-random forest of trees is a well known statistical model and not considered inventive) as a function of the training data set; determine a probability distribution of the training data set based on the generated non-random forest of trees; and calculate an average training probability score based on the probability distribution of the training data set; the inference evaluation module is further configured to: determine a probability distribution of the inference data set as a function of the non-random forest of trees generated based on the training data; and calculate an average inference probability score based on the probability distribution of the inference data set; and the score module is further configured to calculate the suitability score by normalizing the average inference probability score as a function of the average training probability score (Maughan, et al. 2017/0372232 []).
Claim 19. The method of claim 15, further comprising: calculating the suitability score across a plurality of features of one or more of categorical and binary feature data of the training data set and the inference data set by: generating a non-random forest of trees as a function of the training data set; determining a probability distribution of the training data set based on the generated non-random forest of trees; calculating an average training probability score based on the probability distribution of the training data set; determining a probability distribution of the inference data set as a function of the non-random forest of trees generated based on the training data set; calculating an average inference probability score based on the probability distribution of the inference data set; and calculating the suitability score by normalizing the average inference probability score as a function of the average training probability score.
Claim 9. The apparatus of claim 8, wherein the inference data set is selected from the penultimate learning layer of the plurality of learning layers (Maughan, et al. 2017/0372232 []).


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwant et al. 2019/0188602 [0052] After creating the training and evaluation datasets, the training module 205 trains the machine learning model using the training dataset sampled from geographic areas that do not overlap with the designated geographic area for sampling the evaluation dataset. In one embodiment, the training module 205 can incorporate a supervised learning model (e.g., a logistic regression model, RandomForest model, and/or any equivalent model) to train a machine learning model based on the location-aware training data that represents the ground truth data. For example, during training, the training module 205 uses a learner module that feeds feature sets from the training dataset marked into the feature prediction model (e.g., machine learning model) to compute a predicted feature set using an initial set of model parameters. [0054] After training the machine learning model, the evaluation module 207 processes the location-aware evaluation dataset (e.g., sampled from the designated geographic area that does not overlap with areas from which the training dataset is sampled) to determine one or more feature predictions. The evaluation dataset, for instance, is the portion of the ground truth or labeled observation dataset that sampled from the designated geographic area that does not overlap with areas from which the training dataset is sampled, and has been reserved for validating or evaluating the performance of the trained machine learning model. For image-based use cases, the location-aware evaluation dataset includes ground truth feature labels for the corresponding location-tagged images in the evaluation dataset. These validation images can be processed using the trained feature model to determine predicted features. The evaluation module 207 then compares the predicted feature set against the manually labeled feature set (e.g., the ground truth data) for each image of the location-aware evaluation dataset. This comparison, in turn, can be used to estimate the predictive accuracy of the trained machine learning model. In one embodiment, if the evaluated accuracy does not meet a threshold value, the machine learning system 103 can initiate corrective action (e.g., retraining of the machine learning model, collection of additional ground truth data for training and evaluation, modification of model parameters or hyperparameters, etc.).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682